Citation Nr: 1123261	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  09-45 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for idiopathic cardiomyopathy.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1990 to September 1990, and on active duty from November 1990 to May 1991.  His association with the Army National Guard was between August 1991 and September 2008, with another period of active duty from September 1998 to December 2004.  

This appeal arises from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for idiopathic cardiomyopathy apparently first documented on October 14, 2006 during a physical training test with his National Guard unit.   

The claims folder does not appear to include verification of the nature of the Veteran's service on October 14, 2006.  In this case the applicable laws and regulations vary depending on whether the Veteran was on active duty, active duty for training or inactive duty for training on that day.  Active duty includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  See 38 C.F.R. § 3.6(a) (2010).  Accordingly, verification of the nature of the Veteran's service on October 14, 2006 should be sought.  

Also, the Veteran has submitted a Statement of Rights for a Line of Duty Investigation dated in December 2006, but no line of duty determination for the events which occurred on October 14, 2006 is in the claims folder.  Further investigation in this regard should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1. Verify the nature of the Veteran's service on October 14, 2006, through official channels, (i.e., whether it was active duty, active duty for training, or inactive duty training).  

2. Attempt to obtain any line of duty determination for events which occurred on October 14, 2006.  

3. Thereafter, the claim should be re-adjudicated, and if it remains adverse to the Veteran, he and his representative should be provided a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

